UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-1985



C. ALLEN FORREN,

                                            Plaintiff - Appellant,

          versus

SELECTIVE INSURANCE COMPANY OF AMERICA,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg. James C. Turk, District Judge.
(CA-94-25-L)


Argued:   July 9, 1996                    Decided:   August 2, 1996


Before WILKINSON, Chief Judge, LUTTIG, Circuit Judge, and SHEDD,
United States District Judge for the District of South Carolina,
sitting by designation.

Affirmed by unpublished per curiam opinion.


ARGUED: Robert Cornelius Wood, III, EDMUNDS & WILLIAMS, P.C.,
Lynchburg, Virginia, for Appellant. Jean L. Schmidt, ROBERTS &
FINGER, L.L.P., New York, New York, for Appellee.       ON BRIEF:
Kristine H. Smith, EDMUNDS & WILLIAMS, P.C., Lynchburg, Virginia,
for Appellant. Joel L. Finger, ROBERTS & FINGER, L.L.P., New York,
New York, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       C. Allen Forren filed this action asserting claims for employ-

ment discrimination under the Age Discrimination in Employment Act

(29 U.S.C. §§ 621 et seq.) and for wrongful discharge in violation
of the public policy of the Commonwealth of Virginia.         Forren

contends that his former employer, Selective Insurance Company of

America ("Selective"), terminated his employment because of his

age.       Selective contends that Forren voluntarily accepted a

severance package, and that his separation from employment was the
result of his unwillingness to accept another position with the
company after a company reorganization effectively rendered him

unqualified for his job position.

       On Selective's motion, the district court entered summary

judgment in favor of Selective on both of Forren's claims, con-

cluding that he failed to present direct evidence of discrimination

and that he failed to establish a prima facie case of discrimina-

tion under the McDonnell-Douglas scheme of proof.      See McDonnell

Douglas Corp. v. Green, 411 U.S. 792 (1973).*      Forren argues on
appeal that the district court erred in reaching both of these

conclusions.     We disagree.   Our careful review of the record and

the controlling legal principles readily convinces us that the

district court ruled correctly, and we therefore affirm the summary

judgment on the reasoning set forth in the district court's


       *
      Because the district court rejected the age discrimination
claim, it determined that the wrongful discharge claim necessarily
must also fail.

                                   2
memorandum opinion. Forren v. Selective Ins. Co. of Am., C.A. No.
94-0025-L (W.D. Va. Apr. 13, 1995).




                                                        AFFIRMED




                                3